In an action to recover damages for assault and battery, the defendant appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), entered May 3, 1993, which denied his motion to dismiss the complaint pursuant to CPLR 3012 (b), and granted the plaintiff’s cross motion for an enlargement of time to serve a complaint to the extent of giving her 45 days from the date of entry of the order to serve the complaint.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in treating the plaintiff’s pro se order to show cause and supporting papers, inter alia, as opposition to the defendant’s motion to dismiss pursuant to CPLR 3012 (b). In addition, those papers sufficiently set forth that the plaintiff had a reasonable excuse for the delay in not timely serving the complaint, and demonstrated the meritorious nature of her action (see, Innerarity v County of Westchester, 144 AD2d 645; Niedermeier v *585Nassau County Dept. of Social Servs., 143 AD2d 78). Finally, the defendant’s argument that the plaintiffs action was untimely commenced is without merit (see, CPLR 215 [8]). Mengano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.